J-A08026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DOMINIQUE ELLIS                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LIBERTY MUTUAL GENERAL                     :
    INSURANCE COMPANY AND CLARE                :
    MACNABB                                    :   No. 3360 EDA 2019
                                               :
                       Appellant               :

               Appeal from the Order Entered November 6, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): No. 180201417


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                               FILED: MAY 14, 2021

        Liberty Mutual General Insurance Company and Clare MacNabb1

(collectively, Appellants) appeal from the order granting a new trial on behalf

of Appellee, Dominique Ellis (Ellis). Upon review, we affirm in part, reverse in

part, and remand to the trial court.

        The trial court summarized the factual and procedural history as follows:

               On January 15, 2016 [Ellis] was standing in the middle of a
        no-driving lane waiting to cross the street when she was hit by a
        car. The car was driven by Timothy Murray [(Murray)], who
        settled with [Ellis] in an earlier lawsuit. As a result of the accident,
        [Ellis] sustained injuries, including to her face, orbital bone, and
        zygomatic arch. She also sustained scarring on her cheek in the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1Ms. MacNabb is a claims department employee of Liberty Insurance. See
Complaint, 2/15/18, at ¶ 5.
J-A08026-21


      same area as the fractures. [Ellis] is covered under her mother’s
      Liberty [] Insurance policy, including Underinsured Motorist
      Benefits. The scar remained noticeably visible at the time of trial.

              On February 15, 2018, [Ellis] filed a Complaint against
      [Appellants. Ellis] alleged an underinsured motorist claim, bad
      faith, and unfair trade practices by [Appellants] after she was hit
      by a car driven by [] Murray and [Appellants] refused to pay
      Underinsured Motorist Benefits under their contract. [Appellants]
      filed a Motion for Summary Judgment, which was denied without
      prejudice on August 28, 2019. The case was called to trial on
      September 13, 2019. [Ellis] moved for a directed verdict on
      liability at the close of the evidence. The [c]ourt granted the
      motion, finding Murray negligent per se and that his negligence
      was a substantial factor of the harm caused to [Ellis]. The jury
      deliberated on contributory negligence and itemized the damages.
      The jury came to a verdict on September 18, 2019, finding Murray
      80% negligent and [Ellis] 20% negligent. The jury awarded [Ellis]
      $10,000 for pain and suffering, $5,000 for loss of life’s pleasures,
      $0 for embarrassment and humiliation and $0 for disfigurement.
      [Ellis] filed a post-trial motion requesting a new trial, which
      [Appellants] opposed. The [c]ourt granted the request for a new
      trial. [Appellants] filed the instant appeal on November 18, 2019.
      [Appellants] timely filed their Concise Statement of Errors
      Complained of on Appeal on December 23, 2019.

Trial Court Opinion, 6/15/20, at 2-3 (citations to notes of testimony omitted).

      On appeal, Appellants present a single question for review:

      Did the trial court err and abuse its discretion in awarding a new
      trial on all issues where the jury’s verdict of zero damages for
      disfigurement is not against the weight of the evidence and where
      only a new trial limited to damages was sought and a new trial
      limited to damages for disfigurement was appropriate?

Appellants’ Brief at 5.

      Appellants make two arguments: 1.) the trial court abused its discretion

in determining the jury’s verdict of zero dollars for disfigurement damages

was against the weight of the evidence; and 2.) if the trial court did not abuse



                                     -2-
J-A08026-21



its discretion in determining the jury’s verdict of zero dollars for disfigurement

damages was against the weight of the evidence, a new trial should be limited

to only that issue. See Appellants’ Brief at 18.

      In reviewing the trial court’s grant of a new trial, we recognize:

              It is a fundamental precept that a decision to order a new
      trial lies within the discretion of the trial court. Thus, it is well
      settled that the proper standard of appellate review is determining
      whether the trial court abused its discretion. In Harman ex rel.
      Harman v. Borah, [] 756 A.2d 1116, 1121-22 ([Pa.] 2000), our
      Court explained the process of reviewing a motion to grant or deny
      a new trial. First, the underlying matter that formed the basis for
      the trial court’s decision is to be reviewed — that is, whether a
      mistake occurred and whether that mistake was sufficient to order
      a new trial. If the appellate court agrees with the trial court that
      an error occurred, it proceeds to determine whether the trial court
      abused its discretion in ruling on the request for a new trial. Id.
      at 1222[.] An abuse of discretion exists when the trial court has
      rendered a judgment that is manifestly unreasonable, arbitrary,
      or capricious, has failed to apply the law, or was motivated by
      partiality, prejudice, bias, or ill will. Merely because an appellate
      court would have reached a different result than the trial court
      does not constitute a finding of an abuse of discretion. Also,
      where the record adequately supports the trial court’s reasons and
      factual basis, the court did not abuse its discretion.

            As to our scope of review, if the trial court cites to specific
      reasons for its decision on a request for a new trial, and it is clear
      that the decision of the trial court is based exclusively on those
      reasons, the appellate court may reverse the trial court’s decision
      only if it finds no basis on the record to support any of those
      reasons.

Mader v. Duquesne Light Company, 241 A.3d 600, 607 (Pa. 2020) (some

citations omitted).

      Appellants assert that the trial court “invaded the province of the jury

in ordering a new trial on the basis that the markings on Ms. Ellis’ face


                                      -3-
J-A08026-21



constituted a compensable injury for disfigurement.” Appellants’ Brief at 21.

Appellants claim the trial court abused its discretion because “the award of

zero damages for disfigurement is not against the weight of the evidence.”
Id. at 18.

      Our Supreme Court has stated:

             While a jury’s verdict and damages award are generally
      insulated from challenge, the grant of a new trial may be required
      to achieve justice in those instances where the original trial,
      because of taint, unfairness, or error, produces something other
      than a just and fair result, which is the principle goal of judicial
      proceedings. As we [have] explained [], a jury verdict may be set
      aside as inadequate when it appears to have been the product of
      passion, prejudice, partiality, or corruption, or where it clearly
      appears from uncontradicted evidence that the amount of the
      verdict bears no reasonable relation to the loss suffered by the
      plaintiff. Where the jury’s verdict is so contrary to the evidence
      as to shock one’s sense of justice a new trial should be awarded.
      We cautioned that it was within the province of the jury to assess
      the worth of the testimony and to accept or reject the estimates
      given by the witnesses, and if the verdict bears a reasonable
      resemblance to the proven damages, it is not the function of the
      court to substitute its judgment for the jury’s. Yet, where the
      injustice of the verdict stands forth like a beacon, a court should
      not hesitate to find it inadequate and order a new trial.

Mader, 241 A.3d at 612-13 (citations omitted).

      The Supreme Court has defined disfigurement as “[t]hat which impairs

or injures the beauty, symmetry, or appearance of a person or thing; that

which renders unsightly, misshapen, or imperfect, or deforms in some

manner.” Walsh v. City of Philadelphia, 585 A.2d 445, 453 (Pa. 1991)

(citing Black’s Law Dictionary, 5th. Ed.).




                                      -4-
J-A08026-21



      Here, after consideration of Ellis’ post-trial motion, including oral

argument, the trial court “ordered a new trial because the disfigurement award

was against the weight of the evidence given the obvious scarring on [Ellis’]

face.” Trial Court Opinion, 6/15/20, at 1. The court explained:

           Scarring is a compensable type of disfigurement. Pa.R.C.P.
      223.3; see Stoughton v. Kinzey, 445 A.2d 1240, 1242 (Pa.
      Super. 1982) (facial scarring is a form of disfigurement)[.]

            A new trial is warranted where a jury, against the weight of
      the evidence, does not award damages for scarring. Yacabonis
      v. Gilvickas, 101 A.2d 690, 693 (Pa. 1954) (affirming new trial
      where jury did not make any award for disfigurement for a scar
      over plaintiff’s eye and a scar near her hairline)[.]

            Though [Appellants] do not categorize it as scarring, [Ellis]
      suffered indisputable, objective and significant markings on her
      face as a result of the accident. While [Appellants] argued that
      the scar was concealable, [Ellis’] scar is nonetheless compensable.
      The jury’s award of $0 for disfigurement under these
      circumstances shocks the [c]ourt’s sense of justice, was against
      the weight of the evidence, and is grounds for a new trial.

Trial Court Opinion, 6/15/20, at 3-4 (some citations omitted).

      The record supports the trial court’s reasoning and its factual basis for

concluding that the jury’s verdict was contrary to the weight of the evidence.

We first emphasize, as did Ellis, that Appellants “did not put on any evidence

or call any witnesses [and] . . . did not challenge the causation of Ms. Ellis’

scar being caused by this accident. Instead, [Appellants] made arguments as

to the value of the injury, arguing Ms. Ellis was able to conceal the scar with

makeup . . .” Ellis’ Brief at 6.




                                     -5-
J-A08026-21


       In contrast, Ellis presented five witnesses.    The first, Joseph Decker,

testified that on January 15, 2016, he saw Ellis get hit and “fly into the air like

a rag doll.” N.T., 9/16/19, at 66. He said Ellis “went kaboom,” and he “hurried

up towards the car so [he] could protect her from the vehicle.” Id.

       Timothy Murray, who drove into Ellis, was unavailable at trial; as a

result, his March 3, 2017 deposition testimony was read into the record. See

N.T., 9/17/19, at 118-143. Murray testified that after striking Ellis, “she was

initially laying parallel to the ground, and then she was crouched in the fetal

position on her own and at that point there was a scrape on her face.” Id. at

139.

       Dr. James Robinson, a chiropractor, testified he first treated Ellis four

days after the accident, on January 19, 2016.         N.T., 9/16/19, at 99.     He

testified that Ellis presented with, inter alia, “facial abrasions on the right

cheek and side of the face, the largest of which was approximately one-inch

in diameter and scabbed with some areas of redness and bleeding. She has

multiple small pin-head to pea-sized scab abrasions on the right side of her

face.” Id. at 104-05. When shown a photograph of “what Ellis’ face looked

like when [he] marked the facial abrasions as being resolved,” Dr. Robinson

affirmatively identified “scarring in [the] region . . . of her face where [Ellis]

said she suffered multiple facial fractures.” Id. at 140; Ellis’ Exhibit #4.

       Ellis’ mother, Yolanda Hill, testified that when she arrived at the hospital

on the day of the accident, Ellis’ face was “red and bloody and it was just, it


                                       -6-
J-A08026-21


was real nasty.” Id. at 160. At trial, Ms. Hill “marked with a red pen,” an

“annotated” photo of Ellis’ healed face, in which Ms. Hill indicated “the marks

that she [saw] that were not there before the accident.” N.T., 9/17/19, at 49-

51; Ellis’ Exhibit #4B.

      Finally, Ellis testified that when the scrapes and bleeding on her face

healed, “it was still, it was not the color of my skin.” N.T., 9/17/19, at 174.

She stated that after the accident she began to wear a lot of makeup because

“the color of my scar was not all the way back to the regular color of my face.”
Id. at 175.

      Subsequently, at oral argument on Ellis’ post-trial motion, the following

exchange occurred between the court and Appellants’ counsel:

            THE COURT:        It wasn’t contested that these marks were
      the result of the accident; is that correct? I think you may have
      been downplaying the significance of them.

            [COUNSEL]:       As clearly was the jury, but, yes, that’s
      correct. Well some of those marks; not all of the marks.

N.T., 11/5/19, at 5.

      Consistent with the foregoing, the trial court determined the jury’s

“decision to discount the clear and significant discoloration/scarring on [Ellis’]

face was against the weight of the evidence.” N.T., 11/5/19, at 15; see also

Trial Court Opinion, 6/15/20, at 1 (explaining the court ordered a new trial

“because the disfigurement award was against the weight of the evidence

given the obvious scarring” on Ellis’ face). Our review of the trial testimony

and exhibits, including Exhibit #4, the photograph depicting Ellis’ facial

                                      -7-
J-A08026-21


scarring, “adequately supports the trial court’s reasons and factual basis.”

Mader, 241 A.3d at 607.       Thus, the court did not abuse its discretion in

ordering a new trial because the jury’s verdict on disfigurement was against

the weight of the evidence.

      Next, Appellants argue that if this Court determines — as we have —

that the trial court did not abuse its discretion in finding the jury’s

disfigurement verdict to be against the weight of the evidence, the court

nonetheless erred in awarding “a new trial in its entirety.” See Trial Court

Opinion, 6/15/20, at 4.   Appellants assert the court “erred and abused its

discretion in awarding a new trial on all issues, where Ms. Ellis only sought a

new trial limited to damages, and where a new trial should have been limited

to damages for disfigurement.” Appellants’ Brief at 33. Appellants emphasize

“the parties had a fair opportunity to litigate the issues of negligence and

comparative negligence, and the jury apportioned damages accordingly.

Moreover, neither [] Ellis nor [Appellants] challenged the jury’s finding of

comparative fault, and [] Ellis did not raise any trial errors to suggest that

anything other than a fair determination of liability had been made.” Id. at

34 (citation to case law omitted). Further, Appellants claim a new trial should

be limited to “this discrete issue” of disfigurement damages “because the trial

court agreed with [Appellants] that the jury’s award of zero dollars for

embarrassment and humiliation is not against the weight of the evidence, and




                                     -8-
J-A08026-21


because [] Ellis did not challenge the adequacy of the damages awarded for

pain and suffering or loss of life’s pleasures.” Id. at 37.2

       The Pennsylvania Rules of Civil Procedure provide: “After trial and upon

the written Motion for Post-Trial Relief filed by any party, the court may . . .

order a new trial as to all or any of the issues[.]” Pa.R.C.P. 227.1. “The trial

court’s decision whether to limit a new trial to a particular issue or grant a

new trial as to all issues will not be reversed absent an abuse of discretion.”

Chiaverini v. Sewickley Valley Hospital, 598 A.2d 1021, 1024 (Pa. Super.

1991). “A new trial may not be required on all issues, but only those that

resulted from legal error.”        Mader, 241 A.3d at 613.        The Pennsylvania

Supreme Court has “consistently held that where only the trial errors disclosed

in the record deal with specific and discrete issues, the grant of a new trial

should be limited to those issues.” Id. (citations omitted).   The Court

explained:

       In the context of determining whether a new trial should be
       granted solely for damages, or for damages and liability, we have
       declared the following standard: A new trial limited to the issue of
       damages will be granted where (1) the issue of damages is not
____________________________________________


2 The trial court found Appellants waived this issue because “they argued
against a new trial generally, but never requested or argued . . . that it
should be limited to a disfigurement damage award.” Trial Court Opinion,
6/15/20, at 4 (footnote omitted). However, the Pennsylvania Supreme Court
has stated that when a trial court “determined that a new trial must be
granted, then the law governing the scope of new trials, not the parties’
requests, [] govern[s].” Catalano v. Bujak, 642 A.2d 448, 450 (Pa. 1994).
Thus, there is no waiver.



                                           -9-
J-A08026-21


        “intertwined” with the issue of liability; and (2) where the issue of
        liability has been fairly determined or is free from doubt.

        We believe it appropriate to apply a similar standard to the
        question of whether a new trial should be granted for all damages,
        or just certain damages tainted by jury error. Thus, we hold that,
        when faced with the question of the full or partial granting of a
        new trial on damages, a trial court should discern whether the
        properly awarded damages in the first trial were “fairly
        determined,” and, if so, whether they are sufficiently independent
        from, and are not “intertwined” with, the erroneously determined
        damages.

Mader, 241 A.3d at 614 (citation omitted).3

        In this case, the trial court granted Ellis’ motion for a directed verdict

finding Murray negligent per se.           See N.T., 9/17/19, at 233, 239; N.T.,

9/18/19, at 71-72 (“[A]s a matter of law, [] Murray was negligent and []

Murray’s negligence was a factual cause of some harm to [] Ellis.”). At the

conclusion of trial, the jury returned a verdict finding Murray 80% negligent

____________________________________________


3   The Court further opined:

        We find this standard strikes the appropriate balance between
        allowing a prevailing party to remedy jury errors through a new
        trial, while at the same time upholding jury determinations when
        possible. Specifically, a plaintiff who rightfully deserves a new
        trial will have those matters erroneously resolved by a jury
        reheard by a new jury. Such an approach is also fair to the
        defense, which will not be required to give its opponent a second
        chance to recover damages that were properly established and
        found by the jury in the first trial, and which are otherwise
        independent from the erroneous damages. Finally, this approach
        is beneficial to the justice system as a whole, as it preserves the
        court’s and the parties’ resources, narrows the scope of retrial,
        and promotes the finality of jury awards to the fullest extent
        possible.

Mader, 241 A.3d 614-15.

                                          - 10 -
J-A08026-21



and Ellis 20% negligent. See Verdict Slip, 9/18/19, at Question #5; N.T.,

9/18/19, at 87.   The jury awarded Ellis $10,000 in damages for pain and

suffering, $0 for embarrassment and humiliation, $5,000 for loss of life’s

pleasures, and $0 for disfigurement. See Verdict Slip, 9/18/19, at Question

#6; N.T., 9/18/19, at 88.

     In her motion for post-trial relief, Ellis requested the court “grant a new

trial on damages in the instant matter because the record does not contain

any evidence to support the verdict on damages and the jury’s zero-dollar

awards shock the conscious.” Motion for Post-Trial Relief, 9/27/19, at ¶ 45.

     After hearing oral argument on the motion, the court stated:

           I agree with the [Appellants] with respect to embarrassment
     and humiliation. The jury was free to discount that, either not to
     believe [Ellis] or give it no weight at all. However, their decision
     to discount the clear and significant discoloration/scarring on her
     face was against the weight of the evidence.             Those are
     encompassed by the term “disfigurement.”

           While I don’t remember whether my specific instruction
     used those terms, clearly I think the model standard instruction
     comments and I think some case law also makes clear that this
     type of injury would come under disfigurement. For those
     reasons, I am granting the motion for post-trial relief. I am
     ordering a new trial.

N.T., 11/5/19, at 15-16.

     The court subsequently edited and signed the proposed order Ellis

submitted as an attachment to her motion.         See Order, 11/6/19.       The

typewritten order submitted by Ellis read:

           AND NOW, this ___ day of _______, 2019, upon
     consideration of [Ellis’] Motion for Post-Trial Relief and any

                                    - 11 -
J-A08026-21


      response thereto, it is hereby ORDERED and DECREED that
      Judgment Not Withstanding the Verdict on Damages is
      GRANTED.

             It is further ORDERED and DECREED that the matter shall
      be listed for a new trial on the issues of damages.
Id. (original wording underlined).

      In executing the order, the court crossed out the words “Judgment Not

Withstanding the Verdict on Damages,” and inserted, “the motion”; the court

also crossed out “on the issues of damages” at the end of the second sentence.

With handwritten edits, the order signed by the court reads:

            AND NOW, this ___ day of _______, 2019, upon
      consideration of [Ellis’] Motion for Post-Trial Relief and any
      response thereto, it is hereby ORDERED and DECREED that the
      motion is GRANTED.

             It is further ORDERED and DECREED that the matter shall
      be listed for a new trial.
Id. (underlined to clarify).

      We find the trial court abused its discretion in in awarding “a new trial

in its entirety.” See Trial Court Opinion, 6/15/20, at 4. As discussed above,

the court entered a directed verdict finding Murray negligent per se, and the

jury made a contributory negligence determination which neither party

challenged, such that the issue of liability was fairly determined and free from

doubt. Mader, 241 A.3d at 614. Further, the issue of disfigurement damages

is not intertwined with liability, and the jury’s disfigurement damage award is

discrete and independent from the jury’s other damage determinations. The

awards for pain and suffering, embarrassment and humiliation, and loss of



                                     - 12 -
J-A08026-21



life’s pleasures were fairly determined and not so intertwined with the

disfigurement damages as to warrant a new trial. Mader, 214 A.3d at 618.

      In sum, the trial court did not abuse its discretion in ordering a new trial

on the issue of disfigurement damages, but erred in ordering a new trial as to

liability and damages for pain and suffering, embarrassment and humiliation,

and loss of life’s pleasures. We therefore remand to the trial court for a new

trial solely on the issue of disfigurement damages.

      Order affirmed in part, reversed in part, and remanded to the trial court

for further proceedings consistent with this decision. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/21




                                     - 13 -